Order, Supreme Court, New York County (Walter M. Schackman, J.), entered February 16, 1990, which permanently stayed claimants from proceeding with arbitration against respondent, unanimously affirmed, with costs.
Claimants contend that the court improperly stayed the arbitration and failed to grant the extension. However, the actions of claimant demonstrate a willful failure to disclose after two court orders to do so, warranting the sanctions imposed (see, Battaglia v Hofmeister, 100 AD2d 833). Further, the delay attributed to law office failure was not sufficient to excuse compliance (see, e.g., Knapek v MV Southwest Cape, 110 AD2d 928). Concur—Carro, J. P., Asch, Kassal and Smith, JJ.